Name: Council Regulation (EEC) No 2803/81 of 28 September 1981 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 9. 81 Official Journal of the European Communities No L 275/31 COUNCIL REGULATION (EEC) No 2803/81 of 28 September 1981 amending Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas it is therefore necessary, in order to fix similar refunds for basic agricultural products inde ­ pendently of the form in which they are exported, to enlarge the possibility of fixing for certain of the abovementioned goods export refunds varied according to destination, HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (! ), as last amended by the 1979 Act of Accession, and in parti ­ cular Article 17 (3) thereof, and the corresponding provisions of certain other Regulations establishing a common organization of the market in agricultural products, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (2), as last amended by Regulation (EEC) No 1 188/81 (3), only provides a limited possibility for the fixing of refunds which may be varied according to destination ; Whereas the market for most of the goods covered by Regulation (EEC) No 3035/80 is closely related to the market for basic agricultural products ; 1 . In Article 4 of Regulation (EEC) No 3035/80, the following paragraph shall be' added : ' 6 . During the 1981 /82 marketing year, the refund may be varied according to destination for goods falling within subheadings 18.06 D II c) or 21.07 G VII to IX of the Common Customs Tariff.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 September 1981 . For the Council The President P. WALKER ( i ) OJ No L 148, 28 . 6. 1968, p . 13 . (J ) OJ No L 323, 29. 11 . 1980, p . 27. (3 ) OJ No L 121 , 5. 5 . 1981 , p . 3 .